Citation Nr: 1737968	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, prior to April 11, 2012 and since June 1, 2012.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected ischemic heart disease. 

3.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  This included deployment to Vietnam from June 1969 to June 1970, and he earned both the Purple Heart Medal and Combat Infantryman's Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The October 2008 rating decision continued the existing 50 percent evaluation for posttraumatic stress disorder (PTSD), and denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  The June 2016 rating decision continued the existing 10 percent evaluation for ischemic heart disease.  

The Board remanded the case for further development in March 2012 and April 2016.  The case has since been returned to the Board.  

During the pendency of the appeal, the RO issued a May 2012 rating decision grating the Veteran a temporary total evaluation for PTSD due to hospitalization effective April 11, 2012.  That rating decision also continued the existing 50 percent evaluation as of June 1, 2012.  As such, the Veteran's PTSD is currently assigned a 50 percent evaluation as of March 16, 1993, a total evaluation as of April 11, 2012, and a 50 percent evaluation from June 1, 2012.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page.

The Veteran had initiated appeals on service-connection claims for a bilateral foot disorder and a sinus condition in a September 2014 notice of disagreement (NOD), as well as the issue of the timeliness of that September 2014 NOD with respect to the initial evaluation for service-connected ischemic heart disease.  The RO issued May 2015 and June 2015 statements of the case (SOCs) for these issues.  However, the Veteran never perfected these issues for appeal following the May 2015 and June 2015 SOCs.  Therefore, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board remanded this case for an addendum opinion regarding the distinction between the symptoms attributable to service-connected PTSD and the symptoms attributable to various other psychiatric disorders.  In the March 2012 remand directives, the Board highlighted the psychiatric reports in the Veteran's Social Security Administration (SSA) records showing major depressive disorder, dysthymic disorder, a cognitive disorder, and a personality disorder.  The AOJ obtained an addendum opinion in August 2012, and the Veteran attended a further VA examination in March 2014 addressing these other diagnoses.  The same examiner offering the August 2012 opinion conducted the March 2014 VA examination.  

At the March 2014 examination, the examiner found that the Veteran's depression is part of his service-connected PTSD, but that he did not have a cognitive disorder at the time of the March 2014 examination.  The examiner's August 2012 opinion seemed to suggest that the cognitive disorder reflected in the July 2008 SSA psychiatric report may have been a function of the Veteran's chronic alcohol use, but specified that this opinion was speculative.  As this opinion was speculative, the Board cannot rely on it finding that the Veteran did not have a cognitive disorder at the time of the July 2008 SSA psychiatric examination, especially in light of subsequent diagnoses for a cognitive disorder by Montana State Hospital in March 2013 and Montana Neurobehavioral Specialists in August 2013.  Jones v. Shinseki, 23 Vet. App. 382 (2010)  

The Board further notes that the requirement of a current disability is satisfied when a Veteran has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given the other psychiatric diagnoses during the appellate period in the medical evidence of record, determining which symptoms are associated with service-connected PTSD and which are not is necessary.  Yet, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board finds that additional clarification is needed.  

Moreover, the July 2008 SSA psychiatric report further show diagnosis for a dysthymic disorder, and the March 2014 VA examiner did not address this diagnosis in either his August 2012 opinion or the March 2014 examination report.  Additionally, the medical evidence of record shows diagnoses for bipolar disorder in the February 2013 VA Montana Healthcare System treatment records, a psychotic disorder in the February 2013Western Montana Mental Health Center and March 2013 Montana State Hospital treatment records, and a mood disorder in the August 2013 Montana Neurobehavioral Specialists treatment records.  The medical opinion obtained on remand should address these findings as well.   

Further, as the opinion obtained on remand regarding PTSD could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, with regard to ischemic heart disease, the Veteran attempted to appeal the RO's July 2013 initial evaluation in a September 2014 NOD.  As discussed above, the RO considered that September 2014 NOD untimely, and notified the Veteran of this finding in a September 2014 administrative decision.  Despite this, the RO also included this issue in the July 2015 and July 2016 supplemental statements of the case (SSOC), and took a March 2015 NOD as a new claim for increased evaluation.  The RO adjudicated the March 2015 increased-evaluation claim in a June 2016 rating decision, continuing the exiting 10 percent evaluation.  The Veteran's representative appears to be appealing this rating decision in July 2016 and March 2017 statements.  To date, an SOC has not been issued.  Therefore, a remand is required to issue a SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

While on remand, the AOJ should take the opportunity to obtain any outstanding VA treatment records, and contact the Veteran regarding his authorization to release any additional private treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC that addresses the issue of entitlement to an increased evaluation for ischemic heart disease.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should obtain any outstanding VA medical records, to include records from the VA Montana Healthcare System for treatment since June 2016.  

4.  After securing any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

It should be noted that the medical evidence of record reflects major depressive disorder, dysthymic disorder, and a personality disorder in a July 2008 SSA psychiatric report; bipolar disorder in the February 2013 VA Montana Healthcare System treatment records; a psychotic disorder in the February 2013 Western Montana Mental Health Center and March 2013 Montana State Hospital treatment records (received in February 2014); and both a cognitive disorder in the March 2013 Montana State Hospital and August 2013 Montana Neurobehavioral Specialists treatment records (received in February 2014).  

The examiner is requested to distinguish the symptoms due to any nonservice-connected psychiatric disorder from the symptoms due to PTSD.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

